DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination filed 11 January 2021 for the application filed 12 October 2017. Claims 1, 4, 5, 7-44 and 46-48 are pending:
Claims 2, 3, 6, and 45 have been canceled;
Claims 8-40 have been withdrawn without traverse in the reply filed on 18 November 2019; and
Claims 1, 5, 7, 42, 43, 46, and 47 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2021 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/407,124, filed 12 October 2016) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The listing of references in the specification (p0022 and p0023) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Response to Arguments
	Applicant’s amendments filed 11 January 2021 have overcome the Claim Objections of Claims 2, 3, 5, 7, and 47; these objections have been withdrawn. However, please note the added objections over Claims 7 and 43.
	Applicant’s amendments filed 11 January 2021 have overcome the 35 USC 112(b) rejections of Claims 7, 47, and 48; these rejections have been withdrawn.
	Applicant’s amendments filed 11 January 2021 with respect to the 35 USC 102(a)(1)/(a)(2) rejections of Claims 1, 4, 5, 7, and 41-43 have been fully considered and are persuasive; these rejections have been withdrawn. However upon further consideration and search, new grounds of rejection have been made under 35 USC 103 as obvious over EDMISTON in view of GOEPPERT or, alternatively, in view of SANDHU or, alternatively, in view of GHOUL.
	Applicant’s amendments filed 11 January 2021 with respect to the 35 USC 102(a)(1)/(a)(2) rejection of Claim 44 have been fully considered but are not persuasive. Applicant’s arguments state that “the rejection of those claims has been overcome by the amendment made herein… Edmiston fails to teach or suggest the molecular weight limitation that was added by amendment” (pg. 9). The Examiner respectfully disagrees. Claim 44 has not been amended to include any molecular weight limitation.
	Regarding the remaining claims, Applicant argues that the requirement of PEI having a molecular weight of 800, although within the range of molecular weights reported by GOEPPERT, is not taught or suggested for one of ordinary skill in the art to select that particular molecular weight from the “many tens of thousands of options offered by Goeppert”. Further, Applicant argues that one of ordinary skill in the art would not be motivated to combine the references. Further, Applicant argues that the particular suitability of a molecular weight of 800 is shown in the disclosed examples (pg. 10).
	The Examiner respectfully disagrees. PEI of particular molecular weight of 800 is taught in the art as shown by SINDHU and GHOUL. These prior art disclose the crosslinking of 800 Mw PEI in silica-based gels for use as sorbents. (The Examiner acknowledges that while SINDHU discloses the use of PEI-crosslinked silica sorbents for CO2 capture and is differentiated from the disclosed invention of heavy metal absorption from wastewaters, the claimed invention is directed toward a sorbent product, not a method of using said sorbent.) Further, while GOEPPERT may have taught a broad range, the commercial availability of such a particular PEI is popularly provided by Sigma Aldrich so as to be considered a common tool used by one of ordinary skill in the art. Even if it is conceded that the prior art does not teach 800 Mw 3 and not all heavy metals as suggested.
The Examiner will note that such data provided in the Specification seems promising in showing significance; however, it is unclear whether significance is actually shown given the lack of sufficient testing parameters. The Examiner will consider further affidavits or declarations provided by the Applicant that show (1) significance in uptake rates for PEI800-crosslinked sorbents compared with other PEI-crosslinked sorbents and (2) significance in uptake rates for PEI-crosslinked sorbents compared with other non-PEI-crosslinked sorbents.
All other arguments have been indirectly addressed.

Claim Objections
Claim 7 is objected to because of the following informalities:
“The immobilized amine sorbent of claim 1 further comprising an aminosilane [[is ]]selected from the group consisting of…”.
Claim 43 is objected to because of the following informalities:
“wherein the polyamine is polyethylenimine [[have ]]having a molecular weight of 800”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 44 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by EDMISTON et al. (US PGPub 2013/0029843 A1).
Regarding Claim 44, EDMISTON discloses a sol-gel derived sorbent (p0003) comprising at least an alkoxysilane/organosilane precursor (p0019). EDMISTON further discloses that during the gelling process for forming the sorbent, the resultant organosilica particles are cross-linked to yield a polymeric matrix (p0039). The organosilanes/alkoxysilanes include a plurality of representative groups, including amines (i.e., a stable and regenerable immobilized amine sorbent comprising a covalently immobilized polyamine combined with a covalent crosslinker; p0019, 0022).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 5, 7, 41-43, 46, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over EDMISTON et al. (US PGPub 2013/0029843 A1) in view of GOEPPERT et al. (US PGPub 2016/0199810 A1) or, in the alternative, in view of SANDHU et al. (Ind. Eng. Chem. Res., 55, 2016, 2210-2220) or, in the alternative, in view of GHOUL et al. (Water Research, 37, 2003, 729-734) with evidentiary support from SIGMA ALDRICH (PEI 800, Product Specification).
Regarding Claim 1, EDMISTON discloses a sol-gel derived sorbent (p0003) comprising at least an alkoxysilane/organosilane precursor (p0019), including 2-(3,4-epoxycyclohexyl)ethyltrimethoxysilane (ECTMS; i.e., a stable and regenerable immobilized amine sorbent comprising a silica surface with an epoxysilane linkage; p0023, 0043). EDMISTON further discloses that during the gelling process, the formed organosilica particles are cross-linked to yield a polymeric matrix (p0039). The organosilanes/alkoxysilanes include a plurality of representative groups, including amines (i.e., a covalently immobilized polyamine covalently attached to the silica surface; p0019, 0022). While EDMISTON discloses the use of polyethylenimine (i.e., PEI; p0077), it is not clear that PEI as taught is covalently crosslinked with the silica-based gel.
EDMISTON is deficient in disclosing the polyamine is polyethylenimine having a molecular weight of 800.
	GOEPPERT discloses a modified polyamine sorbent formed from the reaction product of an amine and an epoxide on a solid support (abstract; p0025). Preferred amines include PEI, having the general formula H(NH(CH2)n)pNH2 where n is 1 to 4 and p is 2 to 10,000  (p0047, 0048), which overlaps with the claimed molecular weight of 800 and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). Advantageously, the 
	Alternatively, SANDHU discloses the use of PEI-impregnated silica as adsorbents in CO2 capture (abstract) and reported that the use of PEI having an average molecular weight of 800 (§2.1, pg. 2212) showed improved adsorption capacity, low sorbent degradation, and overall regenerability of the sorbent (§4, pg. 2219). Thus, at the time of the filing of the invention, one of ordinary skill in the art, in seeking to improve the stability of a silica adsorbent, would have found it obvious to impregnate the silica with 800 molecular weight PEI as taught by SANDHU in the sorbent taught by EDMISTON.
	Alternatively, GHOUL teaches the use of glutaraldehyde fixed (cross-linked) PEI in silica gels for the removal of heavy metals from wastewater (abstract; §1, pg. 729). GHOUL utilized PEI obtained from Sigma Aldrich (§2.1, pg. 730), which provides commonly available 800 molecular weight PEI (see SIGMA ALDRICH Product Specification). Advantageously, the crosslinking of PEI to silica gel produces a conveniently regenerable adsorbent (§4, pg. 734). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have it obvious to crosslink 800 molecular weight PEI as taught by GHOUL to the silica gel-based adsorbent taught by EDMISTON.
Regarding Claim 4, as applied to the rejection of Claim 1, EDMISTON further discloses the precursor is 2-(3,4-epoxycyclohexyl)ethyltrimethoxysilane (i.e., wherein the epoxysilane is ECTMS; p0023, 0043).
Regarding Claim 5, as applied to the rejection of Claim 1, EDMISTON further discloses the sorbents are in the form of nanoparticles (i.e., wherein the covalently immobilized polyamine combined with epoxysilane is a particle; p0018, 0037, 0039).
Regarding Claim 7, as applied to the rejection of Claim 1, EDMISTON further discloses that one of the alkoxysilane precurors includes aminopropyl-trimethoxysilane (i.e., an aminosilane is APTMS; p0023, 0043).
Regarding Claim 41, as applied to the rejection of Claim 1, EDMISTON further discloses at least one alkoxysilane precursor, including ECTMS and precursors with a plurality of amine groups (p0019, 0022, 0023, 0043), and further discloses their cross-linking during gelation (p0039). Furthermore, the instantly claimed limitation is directed toward process steps by which the covalently immobilized polyamine is combined with epoxysilane and has no patentable weight in this product claim. Because the prior art discloses a product that appears to be the same as the In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); MPEP §2113). Additionally, although the immediate claim is a product-by-process claim and is limited by and defined by its process, the determination of patentability is based on the product itself, not on the method of production.
Regarding Claims 42 and 43, as described in the rejection of Claims 1 and 41, EDMISTON discloses a sol-gel derived sorbent (p0003) comprising at least one first alkoxysilane/organosilane precursor (p0019), including ECTMS (p0019, 0022, 0023, 0043). EDMISTON further discloses that during the gelling process, the formed organosilica particles are cross-linked to yield a polymeric matrix (p0039). EDMISTON is deficient in explicitly disclosing a covalently immobilized polyamine having a molecular weight of 800. However, as described in the rejection of Claim 1, GOEPPERT, SANDHU, or GHOUL each independently disclose the use of polyethylenimine having a molecular weight of 800:
GOEPPERT discloses a modified polyamine sorbent formed from the reaction product of an amine and an epoxide on a solid support (abstract; p0025). Preferred amines include polyethylenimines (i.e., PEI), having the general formula H(NH(CH2)n)pNH2 where n is 1 to 4 and p is 2 to 10,000  (p0047, 0048), which overlaps with the claimed molecular weight of 800 and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). Advantageously, the taught PEI have relatively low volatility and prevent their desorption and loss and subsequent contamination of treated streams (p0048). Thus, at the time of the filing of the invention, one of ordinary skill in the art, in seeking to improve the stability of their sorbent, would have found it obvious to include PEI having a Mw of 800 as taught by GOEPPERT in the sorbent taught by EDMISTON.
	Alternatively, SANDHU discloses the use of PEI-impregnated silica as adsorbents in CO2 capture (abstract) and reported that the use of PEI having an average molecular weight of 800 (§2.1, pg. 2212) showed improved adsorption capacity, low sorbent degradation, and overall regenerability of the sorbent (§4, pg. 2219). Thus, at the time of the filing of the invention, one of ordinary skill in the art, in seeking to improve the stability of a silica adsorbent, would have found it obvious to impregnate the silica with 800 molecular weight PEI as taught by SANDHU in the sorbent taught by EDMISTON.
	Alternatively, GHOUL teaches the use of glutaraldehyde fixed (cross-linked) PEI in silica gels for the removal of heavy metals from wastewater (abstract; §1, pg. 729). GHOUL utilized PEI obtained from Sigma Aldrich 800 molecular weight PEI (see SIGMA ALDRICH Product Specification). Advantageously, the crosslinking of PEI to silica gel produces a conveniently regenerable adsorbent (§4, pg. 734). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have it obvious to crosslink 800 molecular weight PEI as taught by GHOUL to the silica gel-based adsorbent taught by EDMISTON.
	Regarding Claim 46, as applied to the rejection of Claim 44, and as described in the rejection of Claim 1, EDMISTON and GOEPPERT disclose an amine sorbent. While EDMISTON is deficient in disclosing the identity of the covalent crosslinker, GOEPPERT further discloses the use of an epoxide in the reaction with the amine to form the sorbent (p0049). Advantageously, crosslinking with epoxides further improves the stability of the amine sorbent (p0031). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to include a polyepoxide covalent crosslinker as taught by GOEPPERT in the sorbent taught by EDMISTON.
	Regarding Claim 47, as applied to the rejection of Claim 46, GOEPPERT further discloses the use of an epoxide in the reaction with the amine to form the sorbent; such epoxides include N,N-diglycidyl-4-glycidyloxyaniline and 4,4’-methylenebis(N,N-diglycidylaniline) (p0049). Advantageously, crosslinking with epoxides further improves the stability of the amine sorbent (p0031). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to include a polyepoxide covalent crosslinker, including N,N-diglycidyl-4-glycidyloxyaniline and 4,4’-methylenebis(N,N-diglycidylaniline), as taught by GOEPPERT in the sorbent taught by EDMISTON.
	
Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over EDMISTON in view of GOEPPERT and further in view of GREEN et al. (US PGPub 2002/0161107 A1).
	Regarding Claim 48, as applied to the rejection of Claim 45, EDMISTON and GOEPPERT disclose an amine sorbent. EDMISTON further discloses the organosilane polymers are cross-linked (p0039). However, EDMISTON and GOEPPERT are deficient in disclosing a crosslinker being acrylamide, N,N’-methylene bisacrylamide, or a mixture thereof.
	However, acrylamide and N,N’-methylene bisacrylamide (BIS) are commonly used crosslinking agents, widely known to one of ordinary skill in the art to advantageously increase the strength of a gel (e.g., GREEN, p0130). Absent showings of unexpected results or criticality to either acrylamide or BIS, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious to utilize acrylamide or BIS as a crosslinking agent as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777